MAINE	SUPREME	JUDICIAL	COURT	                                           Reporter	of	Decisions	
Decision:	     2017 ME 5 
Docket:	       Pen-16-245	
Submitted		
			On	Briefs:	 November	29,	2016	
Decided:	      January	12,	2017	
	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                              IN	RE	STEVEN	L.	
	
	
PER	CURIAM	

         [¶1]	 	 Steven	 L.	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Penobscot	County,	 Anderson,	 J.)	 affirming	 an	 order	 of	 the	 District	 Court	

(Bangor,	 Jordan,	J.)	 extending	 his	 involuntary	 commitment	 to	 a	 progressive	

treatment	program	for	a	period	of	twelve	months.		Although	the	order	at	issue	

on	 appeal	 has	 expired,	 the	 issue	 of	 sufficiency	 of	 the	 evidence	 to	 support	 a	

commitment	order	regarding	Steven	L.	has	already	been	presented	to	us	once,	

In	 re	 Steven	 L.,	 2014 ME 1,	 86 A.3d 5  (Steven	 L.	 I),	 but	 to	 date	 has	 evaded	

review	 because	 of	 the	 determinate	 duration	 of	 the	 order.	 	 Given	 that	

circumstance,	 we	 conclude	 that	 the	 matter	 falls	 within	 one	 of	 the	 exceptions	

to	the	mootness	doctrine,	reach	the	merits	of	the	appeal,	and	affirm	the	order	

of	the	District	Court.1		


    1	 	 We	 review	 directly	 a	 decision	 of	 the	 District	 Court	 that	 is	 on	 appeal	 from	 a	 decision	 of	 the	

Superior	Court,	acting	in	its	appellate	capacity.		See	Lyle	v.	Mangar,	2011 ME 129,	¶	11,	36 A.3d 867.	
2	

                                  I.		CASE	HISTORY	

      [¶2]	 	 The	 case	 history,	 stated	 below,	 is	 based	 on	 the	 documents	 in	 the	

record,	here	including	the	transcript,	cf.	Guardianship	of	Luneau,	2016 ME 127,	

¶	1,	147 A.3d 349,	and	our	prior	opinion,	Steven	L.	I.	

      [¶3]		Steven	L.	is	an	individual	who,	at	the	time	of	the	trial	court	hearing,	

was	fifty-five	years	old.		He	suffers	from	severe	and	persistent	mental	illness.		

He	 was	 involuntarily	 admitted	 to	 a	 progressive	 treatment	 program	 on	

September	7,	2012,	for	a	period	of	one	year,	and	on	July	11,	2014,	was	again	

involuntarily	admitted	to	a	progressive	treatment	program	for	a	period	of	one	

year.		In	June	2015,	the	Dorothea	Dix	Psychiatric	Center,	a	psychiatric	hospital	

operated	 by	 the	 Department	 of	 Health	 and	 Human	 Services,	 applied	 to	 the	

District	 Court	 for	 a	 twelve-month	 extension	 of	 the	 progressive	 treatment	

program	order	pursuant	to	34-B	M.R.S.	§	3873-A(9)	(2016).		The	application	

alleged	 that	 Steven	 L.	 has	 a	 history	 of	 multiple	 psychiatric	 admissions	 and	

incidents	 of	 dangerous	 behavior	 and	 wishes	 to	 discontinue	 his	 medication.		

After	 a	 hearing	 on	 June	 26,	 2015,	 the	 District	 Court	 granted	 the	 motion	 and	

ordered	the	extension.	

      [¶4]	 	 The	 District	 Court	 found,	 by	 clear	 and	 convincing	 evidence,	 that	

Steven	L.	suffers	from	severe	and	persistent	mental	illness	and	schizoaffective	
                                                                                             3	

disorder	 that	 has	 persisted	 since	 childhood.	 	 Because	 of	 his	 mental	 illness,	

Steven	 L.	 poses	 a	 risk	 of	 harm	 to	 himself	 and	 others	 based	 on	 his	 history	 of	

suicidality—both	on	and	off	medication—and	his	aggressive	behavior	toward	

others.		Steven	L.	has	abided	by	the	individualized	treatment	plan	outside	of	a	

hospital	 environment	 for	 a	 year,	 but	 he	 is	 unlikely	 to	 take	 his	 medication	

without	 the	 plan.	 	 Further,	 continued	 participation	 in	 the	 progressive	

treatment	 program	 and	 access	 to	 community	 resources	 will	 help	 protect	

Steven	 L.	 from	 interruptions	 of	 treatment,	 relapses,	 and	 deterioration	 of	 his	

mental	health,	as	well	as	enable	him	to	survive	more	safely	in	the	community,	

without	posing	a	likelihood	of	serious	harm.	

       [¶5]		The	court	was	not	persuaded	by	Steven	L.’s	argument	that	the	side	

effects	of	the	medication	decrease	his	quality	of	life	so	much	that	he	is	more	

likely	to	commit	suicide	if	he	is	required	to	participate	in	the	program.		Thus,	

the	court	found	each	statutorily	required	element	and	ordered	the	extension	

of	Steven	L.’s	admission	to	the	progressive	treatment	program.		No	motion	for	

further	findings	of	fact	or	conclusions	of	law	was	filed.		See	M.R.	Civ.	P.	52.	

       [¶6]		Appeals	of	progressive	treatment	orders	are	presented	first	to	the	

Superior	Court	pursuant	to	34-B	M.R.S.	§§	3864(11),	3873-A(5)(I)	(2016)	and	

M.R.	 Civ.	 P.	 76D.	 	 	 On	 July	 17,	 2015,	 Steven	 filed	 a	 notice	 of	 appeal	 from	 the	
4	

District	Court’s	order	to	the	Superior	Court.		Following	some	delay	in	briefing	

requested	 by	 Steven	 L.’s	 counsel,	 the	 Superior	 Court	 affirmed	 the	 District	

Court’s	order	on	April	20,	2016.		This	appeal	followed.	

                                            II.		LEGAL	ANALYSIS	

A.	      Mootness	

         [¶7]	 	 More	 than	 twelve	 months	 have	 passed	 since	 the	 June	 26,	 2015,	

commitment	 order.	 	 By	 statute,	 and	 by	 the	 terms	 of	 the	 court’s	 order,	

Steven	L.’s	commitment	could	not	exceed	twelve	months;	thus,	the	2015	order	

has	expired.		See	In	re	Walter	R.,	2004 ME 77,	¶	8,	850 A.2d 346;	34-B	M.R.S.		

§	3873-A(9).		Because	the	order	has	expired,	we	must	determine	whether	this	

appeal	is	moot	and	should	be	dismissed.		See	In	re	Christopher	H.,	2011 ME 13,	

¶	10,	12 A.3d 64.		Although	the	parties	have	not	raised	the	issue	of	mootness,	

we	do	so	sua	sponte.2		Id.	

         [¶8]		Generally,	we	decline	to	hear	an	appeal	when	the	issues	are	moot,	

that	is,	when	they	have	lost	their	controversial	vitality,	and	our	decision	would	

     2		Two	days	after	his	brief	was	due,	counsel	for	Steven	L.	filed	a	letter	with	us	requesting	that	we	

dismiss	the	appeal	because	he	“noticed	the	matter	would	now	be	moot	under	this	Court’s	decision	
in	 In	 re	 Steven	 L.,	 2014 ME 1,	 ¶	9,	 86 A.3d 5.”	 	 We	 accepted	 the	 letter	 as	 a	 motion	 to	 dismiss	 and	
denied	the	request,	noting	that	we	were	unable	to	determine	whether	the	appeal	would	qualify	for	
an	 exception	 to	 the	 mootness	 doctrine,	 “especially	 given	 Steven’s	 re-hospitalization	 or	 continuing	
hospitalization,”	 and	 we	 invited	 the	 parties	 to	 brief	 the	 mootness	 issue	 with	 the	 merits	 of	 the	
appeal.	 	 See	 M.R.	 App.	 P.	 4(a)(2).	 	 Counsel	 for	 Steven	 L.	 did	 not	 address	 the	 mootness	 issue	 in	 his	
brief.		The	Department	took	no	position	on	the	issue	in	its	brief	but	noted	that	an	exception	to	the	
mootness	doctrine	may	be	applicable	here.	
                                                                                       5	

not	provide	an	appellant	any	real	or	effective	relief.		In	re	Nicholas	S.,	2016 ME
82,	¶	7,	140 A.3d 1226.		“Even	when	an	appeal	is	moot,	however,	we	will	still	

address	 the	 merits	 in	 some	 circumstances.”	 	 Id.;	 see	 Maine	 Appellate	 Practice	

§	205	at	212	(4th	ed.	2013)	(describing	exceptions	to	the	mootness	doctrine).		

One	 such	 exception	 applies	 when	 “the	 issue	 may	 be	 repeatedly	 presented	 to	

the	trial	court,	yet	escape	review	at	the	appellate	level	because	of	its	fleeting	

or	determinate	nature.”		In	re	Christopher	H.,	2011 ME 13,	¶	13,	12 A.3d 64.		

      [¶9]		We	previously	addressed	the	issue	of	mootness	in	the	context	of	an	

appeal	 from	 an	 order	 committing	 a	 person	 to	 a	 progressive	 treatment	

program.	 	 Steven	 L.	 I,	 2014 ME 1,	 ¶	5,	 86 A.3d 5.	 	 In	circumstances	 nearly	

identical	to	those	in	this	case,	including	the	involvement	of	the	same	patient,	

we	 declined	 to	 apply	 any	 of	 the	 exceptions	 to	 the	 mootness	 doctrine.	 	 Id.	

¶¶	5-9.	 	 In	 declining	 to	 apply	 an	 exception,	 we	 instructed	 that	 in	

circumstances	 when	 there	 is	 a	 “clearly	 looming	 issue	 of	 mootness,”	 the	 best	

practice	is	to	move	for	expeditious	appellate	review.		Id.	¶	9.			

      [¶	10]		Not	only	was	the	appeal	now	at	issue	not	expedited,	but	it	was	

delayed	several	times	by	late	filings	and	requests	for	enlargements	of	time	by	

Steven	L.’s	counsel.		However,	we	conclude	that	an	exception	to	the	mootness	

doctrine	is	appropriately	applied	here	because	of	the	statutorily	limited	length	
6	

of	 the	 commitment	 and	 because	 the	 specific	 issue	 in	 the	 present	 case,	

involving	 the	 same	 patient,	 is	 before	 us	 for	 a	 second	 time.	 	 See	 In	 re	

Christopher	H.,	2011 ME 13,	¶	13,	12 A.3d 64.		Thus,	we	reach	the	merits	of	the	

appeal.	

B.	   Sufficiency	of	the	Evidence	

	     [¶11]	 	 Steven	 L.	 argues	 that	 the	 record	 does	 not	 contain	 sufficient	

evidence	 to	 support	 the	 court’s	 findings.	 	 Findings	 supporting	 an	 order	 for	

involuntary	 admission	 to	 a	 progressive	 treatment	 program	 must	 be	

established	by	clear	and	convincing	evidence.		See	Pitts	v.	Moore,	2014 ME 59,	

¶	27,	90 A.3d 1169 (establishing	a	clear	and	convincing	evidence	standard	in	

the	 absence	 of	 legislation	 when	 interference	 with	 fundamental	 rights	 is	 at	

issue);	 cf.	In	re	Marcia	 E.	 2012 ME 139,	 ¶	 4,	 58 A.3d 1115.	 	 We	 review	 the	

court’s	findings	for	clear	error	and	will	affirm	the	decision	unless	there	is	no	

competent	 evidence	 in	 the	 record	 to	 support	 it.	 	 See	34-B	 M.R.S.	

§	3864(11)(B);	In	re	Marcial	O.	1999 ME 64,	¶	21,	728 A.2d 158.

	     [¶12]	 	 To	 involuntarily	 admit	 a	 person	 to	 a	 progressive	 treatment	

program,	 34-B	 M.R.S.	 §	 3873-A(1)	 (2016)	 requires	 the	 presence	 of	 the	

following	conditions:	
                                                                                       7	

      A.	The	patient	suffers	from	a	severe	and	persistent	mental	illness;		
	
      B.	The	patient	poses	a	likelihood	of	serious	harm;	
	
      C.	 The	 patient	 has	 the	 benefit	 of	 a	 suitable	 individualized	
      treatment	plan;		
	
      D.	 Licensed	 and	 qualified	 community	 providers	 are	 available	 to	
      support	the	treatment	plan;		
	
      E.	The	patient	is	unlikely	to	follow	the	treatment	plan	voluntarily;		
	
      F.	Court-ordered	compliance	will	help	to	protect	the	patient	from	
      interruptions	 in	 treatment,	 relapses	 or	 deterioration	 of	 mental	
      health;	and		
	
      G.	Compliance	will	enable	the	patient	to	survive	more	safely	in	a	
      community	setting	without	posing	a	likelihood	of	serious	harm.	

      [¶13]	 	 Here,	 the	 District	 Court	 did	 not	 clearly	 err	 in	 its	 findings	

regarding	 each	 statutorily	 required	 condition.	 	 The	 court’s	 findings	 were	

supported	by	the	testimony	of	a	court-appointed	psychologist	who	examined	

Steven	 L.,	 a	 nurse	 practitioner	 who	 was	 Steven	 L.’s	 outpatient	 provider,	 a	

psychiatrist	 who	 formerly	 treated	 Steven	 L.,	 Steven	 L.’s	 own	 testimony,	 and	

the	psychologist’s	written	report.	

      [¶14]	 	 This	 record	 established	 that	 Steven	 L.	 has	 suffered	 from	 severe	

and	 persistent	 mental	 illness	 and	 schizoaffective	 disorder	 for	 decades;	 he	

poses	 a	 likelihood	 of	 harm	 to	 himself	 and	 others	 as	 evidenced	 by	 his	 recent	

attempt	 to	 overdose	 and	 aggressive	 behavior	 exhibited	 at	 a	 group	 home;	 he	
8	

has	 the	 benefit	 of	 a	 suitable	 individualized	 treatment	 plan,	 which	 he	 has	

complied	 with	 for	 a	 year;	 he	 is	 supported	 by	 community	 resources	 and	

counseling	 that	 will	 be	 made	 available	 to	 him	 at	 his	 request;	 he	 is	 highly	

unlikely	to	follow	the	plan	voluntarily	based	on	his	repeated	statements	that	

without	 the	 plan	 he	 will	 cease	 taking	 the	 medication;	 court-ordered	

compliance	 will	 protect	 him	 from	 “decompensat[ing]	 significantly”	 in	 the	

opinion	 of	 his	 outpatient	 provider;	 and	 compliance	 will	 enable	 Steven	 L.	 to	

survive	 more	 safely	 in	 the	 community	 without	 posing	 a	 likelihood	 of	 serious	

harm	 as	 proven	 by	 objective	 evidence	 throughout	 the	 period	 covered	 by	 the	

District	Court’s	order.	

      [¶15]		Therefore,	because	the	trial	record	supports	the	court’s	findings,	

by	 clear	 and	 convincing	 evidence,	 we	 affirm	 the	 District	 Court’s	 order	

extending	 Steven	 L.’s	 admission	 to	 a	 progressive	 treatment	 program	 for	 a	

period	of	twelve	months.		

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	     	
                                                                               9	

Zachary	Brandmeir,	Esq.,	Bangor,	for	appellant	Steven	L.	
	
Janet	T.	Mills,	Attorney	General,	and	Christopher	C.	Leighton,	Asst.	Atty.	Gen.,	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Penobscot	County	Superior	Court	docket	number	AP-2015-6	
FOR	CLERK	REFERENCE	ONLY